DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Status of Application
Claims 1-13 are currently pending.
Claim 1 has been amended.
Claim 11 has been withdrawn.
Claim 13 is a new claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 12, the claim recites the resistive layer of ITO can be polycrystalline or amorphous. However, Claim 12 depends on Claim 1 and Claim 1 recites the ITO layer must be polycrystalline. Claim 12 also recites the resistive layer can comprise no indium oxide. However, Claim 1 recites the resistive layer must comprise indium oxide and tin oxide. Therefore, Claim 12 fails to include all the limitations of Claim 1, which requires the resistive layer of ITO to be polycrystalline and comprise both indium oxide and tin oxide. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-4, 6, 8, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 for being unpatentable over Fuji (JP 08307088)  in view of Abe (JP 2004-241296) and Matsubara (JP H04-206403).
Regarding Claim 1 and 12, Fuji teaches a radio wave, electromagnetic, absorber (Title) comprising a dielectric layer (Fig. 1, Item 2), a resistive layer on one principal surface of the polymer dielectric layer (Fig. 1, Item 1; Lines 253, 391, 418) comprising indium tin oxide (ITO) (Lines 240-242), and an electrical conductive layer (Fig. 1, Item 3) disposed on the other principal surface of the dielectric layer. 
Fuji teaches the electrical conductive layer can have a sheet resistance of 5 ohm per square or less. (Line 281). Fuji teaches the resistive layer can have a sheet resistance of 327 to 427 ohm per square (Line 393), which overlaps the claimed range of 200 to 600 ohm per square. This also means Fuji teaches the sheet resistance of the electrical conductive layer is lower than the sheet resistance of the resistive layer. 
Fuji does not specifically teach the composition of the resistive layer or the sheet resistance after NaOH treatment. 
Abe teaches Si-doped ITO layer used in a heat blocking laminate. (Claim 1 -2 of Abe). Abe teaches a Si, impurity element, doped ITO (Claim 1-2; Paragraph 0049). Abe teaches the content of the tin can be 0.5 to 15% atomic weight and the Si can be 0.2 to 15% atomic weight (Claim 1-2 of Abe, Paragraph 0039). This creates a composition range that overlaps the claimed tin oxide weight% of 7.5 weight % or more and/or 13% weight percent or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Abe teaches this creates a polycrystalline ITO is very smooth (Paragraph 0049) and has very good light transmittance (Paragraph 0024), which is desired by Fuji. 
Matsubara further teaches doping silicon into ITO (Claim 1 of Matsubara) improves the environmental resistance of the ITO film in various operating conditions (Page 2). Thus, as Abe teaches a Si doped ITO film that provides high light transmission as desired by Fuji and Matsubara teaches Si doped ITO film has improved environmental resistance, it would have been obvious to one with ordinary skill in the art to use the Si doped ITO of Abe as ITO layer in Fuji.
Fuji does not specifically teach when the resistive layer is subjected to an immersion treatment in which the resistive layer is immersed in a 5 weight % aqueous solution of NaOH for 5 minutes, an absolute value of a difference between a sheet resistance of the resistive layer before the immersion treatment and a sheet resistance of the resistive layer after the immersion treatment is less than 1000 per square.
However, as Fuji, Abe and Matsubara teach the same composition and structure of the resistive layer as the claimed invention, then the combination taught by Fuji, Ishino and Ohno would inherently have the same physical properties, including the change in sheet resistance after NaOH treatment.
Regarding Claim 2, Fuji and Abe teach the resistive layer comprises ITO as a main component, as discussed above. 
Regarding Claim 3, Abe teaches doping the ITO with Si. (Claim 1-2 of Abe).
Regarding Claims 4 and 13,  Abe teaches a crystalline ITO layer doped with silicon with a can have a specific resistance of 9.0 x 10-4 ohm cm or less (Claim 1-3 of Abe; Paragraph 0049). This overlaps the claimed range of 5.0 x 10-4 ohm cm or more and the claimed range of 50 x10-4 ohm cm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Abe teaches this leads to a suitable thickness without creating color issues. (Paragraph 0024). Thus, it would have been obvious to one with ordinary skill in the art to target the specific resistance taught by Abe to the ITO layer of Fuji. 
Regarding Claim 6, Fuji teaches the resistive layer laminated on a polymer protective film at an opposite surface to a surface at which the resistive layer is in contact with the dielectric layer. (Line 253, 391, 418).
Regarding Claim 8, Fuji teaches the dielectric can be polymers of PET, polycarbonate or PMMA (Lines 393-419).
Regarding Claim 9, Fuji teaches the electrical conductive layer can have a sheet resistance of 0.5 ohm per square or less. (Line 281). This overlaps the claimed range of 0.001 to 30 ohms per square. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 10, Fuji teaches the electrically conductive layer can comprise aluminum, an aluminum alloy, or copper alloy. (Lines 264-274). 

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji, Abe and Matsubara as applied in Claim 1, in further view of Ishino.
Regarding Claim 5, Fuji, Abe and Matsubara do not teach the claimed thickness of the ITO film. 
Ishino teaches a radio wave absorber comprising dielectric layer, a resistive layer and an electrically conductive layer (Fig. 3). Fuji teaches the resistive layer of ITO or tin oxide is suitable as the resistive layer and can have a thickness of less than 0.1 micron. Lines 54-56). This overlaps the claimed range of 15-500 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Thus, as Ishino teaches as suitable thickness for the resistive layer to operate as a radio wave absorber like Fuji, it would have been obvious to one with ordinary skill in the art to use the claimed thickness for the resistive layer of Fuji. 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji, Abe and Matsubara as applied in Claim 1, and as evidenced by PolymerDatabase (Dielectric Constants).
Regarding Claim 7, Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). These polymers have a relative permittivity of 3.4, 3.0, and 3.0, respectively, which fall within the claimed range of 1 to 10. 
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112b rejection has ben changed to a §112d rejection to show Claim 12 does include all the limitations of Claim 1. 
The prior §103 rejections have been withdrawn, due to Applicant’s amendments. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781